PER CURIAM.
Ralph N. Pilz appeals from an order of the trial court setting aside a final judgment of dissolution of marriage pursuant to a motion filed under Florida Rule of Civil Procedure 1.540(b). We reverse.
The appellee’s petition to set aside the final judgment was filed more than one year after its rendition. Under Florida Rule of Civil Procedure 1.540(b), the court did not have jurisdiction to entertain the motion. Appellee’s motion to set aside the judgment contained no allegations, nor did the trial court in its order make any findings that would constitute fraud upon the court so as to negate the one-year limitation of rule 1.540(b).
This cause is remanded for treatment consistent herewith.
SCHEB, C. J., and RYDER and CAMPBELL, JJ., concur.